Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to amendment filed on 01/27/20 and examiner's initiative interview held on 02/09/21.
Claims 1-24 are under examination.
Claims 1-2, 4-7, 9-10, 13-14 & 17-24 are previously amended.
Claim 8 is currently amended as set forth below.


Information Disclosure Statement
6.	The information disclosure statement(s) submitted on 03/24/20 & 09/03/20 have being considered by the examiner and are made of record in the application file. 

Priority
7.	Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Drawings
8.	The drawings filed on 11/06/19 & 03/24/20 are accepted by the examiner.


EXAMINER’S AMENDMENT
9.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
10.	Authorization for this examiner’s amendment was given in a telephone interview with Mr. Paul Johnson (Reg. No. 58, 539) on 02/09/21.
11.	The title is amended as follow:
	“HARQ FRAMING AND RETRANSMISSION WITH TWO-TIER FEEDBACK”
12.	The claim is amended as follow:
10.	(Currently amended) The method of claim 1, further comprising receiving a retransmission packet that includes one or more retransmission codewords and a second plurality of codewords that represent an Aggregate MAC Protocol Data Unit (A-MPDU) comprising a second plurality of MPDUs, the second plurality of codewords being different than the plurality of codewords.


Allowable Subject Matter
13.	Claims 1-24 are allowed.
14.	The following is a statement of reasons for the indication of allowable subject matter: 
1, 13-14 & 22 are allowable over prior art since the prior art reference(s) taken individually or in combination fail to particularly disclose, fairly suggests, or render obvious the following italic limitations.
16.	In claims 1 & 13: “generating two-tier feedback based at least in part on the error checking of the plurality of codewords based on the PHY layer frame at the receiver node and the error checking of the plurality of MPDUs based on the MAC layer frame at the receiver node”
17.	In claims 14 & 22: “an MPDU acknowledgment bitmap and constructing a retransmission packet that includes a retransmission codeword that corresponds to the failed codeword”
18.	In claims 1 & 13: The first reference, SEQUANS et al. (NPL document, “CBG A/N multiplexing for CA and cross-slot scheduling”) (as disclosed in the IDS) discloses a receiver node (a user equipment (UE)) for wireless communication with a sender node in a wireless network, the receiver node comprising:
a memory (UE is equipped with a memory); and
a processor (UE is equipped with a CPU/a Processor) coupled to the memory,  the processor to perform or control performance of operations comprising:
receive  a wireless packet from the sender node at the receiver node that includes a physical (PHY) layer frame and a media access control  (MAC) layer frame, the wireless packet including a plurality of codewords (See FIG. 1 and Page 1: RAN1 90 disclose together 3GPP transmissions using transport blocks, TBs, and code block groups, CBGs where the TB represents the transmission unit at the physical layer, i.e., the codeword and the CBG represents the entity at the MAC layer, i.e., the MPDU according to the 3GPP protocol stack);
(See FIG. 2; Page 1; TB CRC check);
error check  the plurality of MPDUs based on  the MAC layer frame at the receiver node for MPDU-level errors (See FIG. 2; Page 1; TB CRC check).
The second reference, Huawei et al. NPL document, “Summary of remaining issues on CBG-based retransmission” (as disclosed in the IDS) discloses generate a plurality of MAC Protocol Data Units (MPDUs) from the plurality of codewords (See Page 2; for dynamic codebook, when the UE is configured with CBG based retransmission and the UE GENERATES 1 bit TB-level HARQ-ACK for PDSCH scheduled by PDCCH using fallback DCI).
The Third reference, InterDigital Inc et al. NPL document, “On the remaining details of CBG based (re) transmission” (as disclosed in the IDS) discloses send the two-tier feedback to the sender node (See page 2; option 3; the UE send CBG-level HARQ  feedback ).
19.	In claims 14 & 22: The first reference, SEQUANS et al. (NPL document, “CBG A/N multiplexing for CA and cross-slot scheduling”) (as disclosed in the IDS) discloses a sender node (base station (i.e., eNB)) for wireless communication with a receiver node in a wireless network, the sender node comprising;
a memory (Base station is equipped with a memory); and 
a processor (Base station is equipped with a CPU/a Processor) coupled to the memory,  the processor to perform or control performance of operations comprising:
send  a wireless packet to the receiver node that includes a physical  (PHY) layer frame and a media access control (MAC) layer frame, the wireless packet including a plurality of codewords that represent an Aggregate MAC Protocol Data Unit (A-MPDU) comprising a (See FIG. 1 and Page 1: RAN1 90 disclose together 3GPP transmissions using transport blocks, TBs, and code block groups, CBGs where the TB represents the transmission unit at the physical layer, i.e., the codeword and the CBG represents the entity at the MAC layer, i.e., the MPDU according to the 3GPP protocol stack);
send the retransmission packet to the receiver node (See FIG. 2; Page 1; CBF retransmission between the network nodes).
The second reference, Huawei et al. NPL document, “Summary of remaining issues on CBG-based retransmission” (as disclosed in the IDS) discloses construct a retransmission packet that includes a retransmission codeword that corresponds to the failed codeword (See Page 2; for dynamic codebook, when the UE is configured with CBG based retransmission and the UE GENERATES 1 bit TB-level HARQ-ACK for PDSCH scheduled by PDCCH using fallback DCI).
The Third reference, InterDigital Inc. et al. NPL document, “On the remaining details of CBG based (re) transmission” (as disclosed in the IDS) discloses receive two-tier feedback from the receiver node, including receiving a negative acknowledgment (NACK) that indicates a failed codeword of the plurality of codewords and an MPDU acknowledgment bitmap (See page 2; option 3; the UE send CBG-level HARQ feedback).
20.	Thus, neither SEQUANS, Huawei nor InterDigital Inc., individually or in combination disclose or render obvious the above italic limitations as claim in claims 1, 13-14 & 22.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
21.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
A.	Merlin et al. 2020/0145139 A1 (See Para. 0006, 0015 & 0019).
B.	Suzuki et al. 2018/0092039 A1 (See FIG. 2 & Para. 0042-0043, 0050 & 0075).
C.	Yoshimuraet al. 2018/0020396 A1 (See abstract & Para. 0036 & 0040).
D.	Tomera et al. 2018/0054803 A1 (See FIG. 1 & Para. 0012 & 0031).

22.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEWALE A AMBAYE whose telephone number is (571)270-1076.  The examiner can normally be reached on M.F 6a.m.-2p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MEWALE A. AMBAYE
Primary Examiner
Art Unit 2469



/MEWALE A AMBAYE/Primary Examiner, Art Unit 2469